UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1026


AURA LABRO KARAGIANNOPOULOS,

                  Plaintiff - Appellant,

          v.

CITY OF LOWELL,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Graham C. Mullen,
Senior District Judge. (3:05-cv-00401-FDW-DCK)


Submitted:   March 22, 2012                 Decided:   March 29, 2012


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aura Labro Karagiannopoulos, Appellant Pro Se. Martha Raymond
Thompson, STOTT, HOLLOWELL, PALMER & WINDHAM, Gastonia, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Aura     Labro     Karagiannopoulos          appeals    the     district

court’s   order      denying    her       post-judgment     motions.        We     have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm    for     the    reasons      stated   by     the   district        court.

Karagiannopoulos       v.    City    of   Lowell,   No.    3:05-cv-00401-FDW-DCK

(W.D.N.C. Dec. 13, 2011).            We also deny Karagiannopoulos’ motion

for a hearing en banc.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the    court      and   argument    would   not     aid     the

decisional process.

                                                                            AFFIRMED




                                            2